MONROE, C. J.
Charles A. Berry, appearing as the duly appointed agent of the state of Michigan, and Thomas R. Hughes, sheriff of the parish of Caddo, make this application, and aver: That a requisition issued by the Governor of the state of Michigan, for the arrest and return to that state of O. S. Knisely, alleged to be a fugitive from justice, charged with obtaining money under false pretenses, was recognized by the Honorable Fernand Mouton, Lieutenant Governor, and acting Governor of this state, and that said Knisely was arrested thereunder and incarcerated in the parish jail, with a view to his delivery to the applicant, Berry, for return to Michigan to answer said charge; that Knisely thereupon applied for his release upon a writ of habeas corpus, which application, after hearing, was denied; that he then gave notice that he would apply to the Supreme Court for a review of that ruling and the maintenance of the writ of habeas corpus, and, in the meanwhile, applied to his honor, R. D. Webb, of the district court, to be released on bail, which was opposed by applicants, on the ground that the district court was without authority to allow bail; that, after hearing, the judge ruled that bail be allowed; and that applicants thereupon gave notice that they would apply to the Supreme Court for writs of certiorari and prohibition. Wherefore they pray, etc.
From the return of the .judge to the rule nisi issued by this court, it appears that he based his ruling on authorities which he cites, and that the order admitting to bail was to be held in suspense pending the action of this court.
In the meanwhile, however, this court has denied an application, presented on behalf of Knisely, for writs of certiorari, etc., for the review of the ruling upon his application for habeas corpus, and as that has left no obstacle in the way of his removal to Michigan, agreeably to the requisition and its recognition, we assume that the writ here applied for would no longer have any function to discharge.
It is therefore ordered that the rule nisi herein issued be recalled, and this application dismissed, with leave, however, to the applicants to apply for rehearing in the event the actual condition should not be as thus assumed.